Order of Family Court, entered on or about October 7, 1968, purporting to determine a proceeding brought by petitioner, for support of petitioner’s son, age 19, including an allowance of counsel fees, unanimously reversed and vacated in its entirety on the law and on -the facts, without costs *919and without disbursements, and matter remanded to the Family Court for a prompt hearing and a consideration thereon of such further proofs as the parties may submit, to the end that the court may render an order in proper form as required by the provisions of the Family Court Act. The record, lacking proper evidence 'as to the needs of the son, is inadequate to support an order fixing a fair and reasonable sum to foe paid by respondent for the support of the son. “There should foe proof by the petitioner, in the first instance, of the child’s requirements.” {Matter of Silvestris v. Silvestris, 24 A D 2d 247, 250; Matter of Kennedy v. de Los Beyes, 26 A D 2d 815.) It should be noted that findings should foe made by the trial court in support of its determination. (See Matter of Thaler v. Thaler, 29 A D 2d 688; Matter of Aitkins V. Atkins, 28 A D 2d 1098; Sager v. Sager, 21 A D 2d 183.) Concur — Eager, J. P., McGivern, Markewich and McNally, JJ.; Markewich and McNally, JJ., concur in the following memorandum: We concur, but would fix an interim allowance consonant with the circumstances of the parties and the terms of the separation agreement.